     Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 1 of 17
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      October 09, 2020
                           UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

RICARDO LOPEZ, JR.,             §
                                §
      Plaintiff,                §
VS.                             § CIVIL ACTION NO. 7:20-CV-50
                                §
RIO GRANDE CITY CONSOLIDATED §
INDEPENDENT SCHOOL DISTRICT, et §
al,                             §
                                §
      Defendants.               §

         ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                     RULE 12(b)(6) MOTION TO DISMISS

I.       Factual and Procedural Background

         Now before the Court is the Motion to Dismiss filed pursuant to Federal Rule of Civil

Procedure 12(b)(6) by Defendants Rio Grande City Consolidated Independent School District

(“RGCCISD”) and Daniel J. Garcia, Eleazar Velasquez, Jr., and Daria Babineaux, individually

and in their official capacities as members of the RGCCISD Board of Trustees. (Dkt. No. 6).

Through his Original Complaint filed on February 25, 2020, Plaintiff Ricardo Lopez, Jr. seeks to

hold Defendants liable under 42 U.S.C. § 1983 for ending his employment with RGCCISD in

alleged violation of Plaintiff’s rights to due process and freedom of association under the First

and Fourteenth Amendments to the U.S. Constitution. (Dkt. No. 1). Plaintiff supports these

claims with allegations that Board member President Garcia pressured Plaintiff for personal and

political favors, and that when Plaintiff finally turned his allegiance away from the “Team Kid’s

Choice” political slate which included Garcia, Velasquez, and Babineaux, and towards the rival

political group “Team Hope,” Defendants retaliated against him by ending his employment, and

failed to afford him the requisite notice and opportunity for a hearing before doing so. (Id.).
1 / 17
      Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 2 of 17




Plaintiff requests actual and compensatory damages, equitable relief in the form of front pay,

back pay, and/or reinstatement, exemplary damages, and attorney’s fees. (Id.).

         Through the instant Motion, Defendants move to dismiss all of Plaintiff’s claims for

failure to state a claim upon which relief can be granted. (Dkt. No. 6). Defendants seek the

dismissal of Plaintiff’s claims against RGCCISD and the individual Defendants in their official

capacities on the grounds that Plaintiff’s Complaint lacks allegations of an official policy that

adversely affected his employment or violated his constitutional rights, and that the official

capacity claims are duplicative of those pursued against RGCCISD.                (Id. at § III(A)).

Defendants also move to dismiss Plaintiff’s individual capacity claims on the asserted basis that

Plaintiff fails to identify unconstitutional actions taken by any of the Board member Defendants.

(Id. at § III(B)). In the alternative, Defendants assert that Plaintiff does not identify a property

interest protected by the due process clause, and even if he does, his due process claims fail in

the absence of allegations that he was unable to invoke the available administrative process for

contesting the adverse action. (Id. at § III(C)). Finally, Defendants ask that the Court dismiss

Plaintiff’s request for punitive (i.e., exemplary) damages, which may not be awarded against

RGCCISD. (Id. at § III(D)). Upon consideration of Defendants’ Motion and Plaintiff’s response

(Dkt. No. 7), in light of the relevant law, the Court finds that Plaintiff’s official capacity claims

against the individual Defendants must be dismissed as duplicative of those pursued against

RGCCISD, and that Plaintiff’s request for punitive damages against RGCCISD must also be

dismissed on the basis asserted. Otherwise, the Court must deny the Motion.

II.      Standard of Review

         “Rule 12(b)(6) authorizes the filing of motions to dismiss asserting, as a defense, a

plaintiff’s ‘failure to state a claim upon which relief can be granted,’” and is read in conjunction


2 / 17
       Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 3 of 17




with the federal pleading standard. Inclusive Communities Project, Inc. v. Lincoln Prop. Co.,

920 F.3d 890, 899 (5th Cir. 2019) (quoting FED. R. CIV. P. 12(b)(6)); see Ashcroft v. Iqbal, 556

U.S. 662, 677-68 (2009); FED. R. CIV. P. 8(a)(2) (“A pleading that states a claim for relief must

contain…a short and plain statement of the claim showing that the pleader is entitled to relief[.]”)

“Thus, claims may be dismissed under Rule 12(b)(6) ‘on the basis of a dispositive issue of law,’”

and also “if the complaint does not contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Inclusive Communities Project, 920 F.3d at 899

(quoting Neitzke v. Williams, 490 U.S. 319, 326 (1989); Iqbal, 556 U.S. at 678).                     The

“plausibility” standard does not require detailed factual allegations, but a party’s “obligation to

provide the ‘grounds’ of his ‘entitle[ment]’ to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do[.]” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); accord Iqbal, 556 U.S. at 678.

To “show” that the pleader is entitled to relief, the well-pleaded facts of the complaint and any

other matters properly considered1 must allow the court, drawing on its “judicial experience and

common sense,” to infer “more than the mere possibility of misconduct.” Iqbal, 556 U.S. at 679.

III.     Factual Allegations

         Plaintiff’s Complaint alleges that RGCCISD first hired him on August 13, 2003 as a

special education teacher, and that he held various other teaching and coaching positions and

maintained “an exemplary employment record” throughout his tenure. (Dkt. No. 1 at ¶¶ 10, 16).

In 2016, RGCCISD Board President Garcia “pressured [Plaintiff]…by telling him that he could

1
   “Generally, a court ruling on a 12(b)(6) motion may rely on the complaint, its proper attachments,
‘documents incorporated into the complaint by reference, and matters of which a court may take judicial
notice.’” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011) (quoting Dorsey v.
Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir.2008)); see also Lone Star Fund V (U.S.), L.P. v.
Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (court’s review on 12(b)(6) motion “is limited to
the complaint, any documents attached to the complaint, and any documents attached to the motion to
dismiss that are central to the claim and referenced by the complaint.”).
3 / 17
       Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 4 of 17




not advance any further within the school district without carrying out [Garcia’s] particular

personal requests and the requests of his political allies on the school board.” (Id. at ¶ 11). The

political pressure exerted on Plaintiff consisted of Garcia’s threats of “withheld promotions and

pay raises if [Plaintiff] supported anyone else other than Team Kid’s Choice,” a political group

which included Garcia and additional Board members Velasquez and Babineaux, among others.

(Id. at ¶¶ 11, 13). As a result of this pressure, Plaintiff began supporting Team Kid’s Choice.

(Id. at ¶ 11).

          In 2017, Garcia pressured Plaintiff to “put in a good word” for Garcia with the family of

a criminal defendant arrested for murder, so that the family would hire Garcia to represent the

defendant. (Id. at ¶ 12). Later that same year, Garcia pressured Plaintiff to approach a Starr

County judge to request a lower bond for the defendant, who by then had become Garcia’s client.

(Id.). Plaintiff told his neighbor, the judge’s brother, about the errand Garcia had given Plaintiff,

and the judge’s brother set up an appointment at his house for Plaintiff to “discuss the possibility

of lowering the bond” for Garcia’s client. (Id.). After Plaintiff left the appointment,2 on

November 29, 2017, “he was pulled over and arrested by the Starr County Special Crimes Unit at

night under allegations that he was attempting to bribe a judge.” (Id.). The next morning,

RGCCISD police served Plaintiff, in jail, with a letter placing him on administrative leave with

pay. (Id.).

          Plaintiff was never indicted on the allegations against him, and continued to be employed

by RGCCISD on a “leave with pay” status for almost a year. (Id.). During this time, Garcia

“distanced himself” from Plaintiff, who allegedly “reached a breaking point” and switched his

political allegiance from Team Kid’s Choice to Team Hope. (Id. at ¶ 14). In or around October

2018, after Plaintiff began supporting Team Hope, investigators began questioning RGCCISD
2
    Plaintiff notes that the judge did not attend the appointment. (Dkt. No. 1 at ¶ 12).
4 / 17
     Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 5 of 17




employees and Board members belonging to Team Kid’s Choice about Garcia’s involvement in

the alleged bribe giving rise to Plaintiff’s arrest. (Id.). At the time, Team Kid’s Choice had

aligned with “Team Onward,” whose members included three individuals running for positions

on the RGCCISD Board. (Id.). According to Plaintiff, Team Kid’s Choice “held a majority on

the school board and [were] angered about the investigation into their political group.” (Id.).

“Unbeknownst to [Plaintiff], Team Kid’s Choice then immediately asked that [Plaintiff] be

placed on the School District agenda in order to retaliate and non-renew/terminate” Plaintiff’s

employment. (Id.). Plaintiff continued to be employed by RGCCISD “until the October of 2018

School Board meeting wherein his contract was not renewed.” (Id. at ¶ 12).

         On or about October 19, 2018, Plaintiff was putting up a Team Hope campaign sign

when RGCCISD police, at the direction of Team Kid’s Choice Board members, served him with

a letter from RGCCISD “stating that he was being unlawfully terminated by nonrenewal of his

contract.” (Id. at ¶ 15). Plaintiff alleges that “this method of direct service was against school

protocol and an improper method of service under School Board rules and regulations,” and

“was done in such a manner by the Team Kid’s Choice members in order to intimidate [Plaintiff]

and sensationalize his effective termination.” (Id.). He also asserts that “[t]he timing of the

termination makes it clear that RGCCISD board members, a majority of [whom] were members

of Team Kid’s Choice and who voted to terminate his contract, were acting in political retaliation

by unlawfully terminating [Plaintiff] for his failure to support Team Kid’s Choice and Team

Onward.” (Id.). According to Plaintiff, his was one of “numerous staffing changes (promotions

and demotions) after Team Kid’s Choice gained control of the RGCCISD Board,” among them

the hiring of a Team Kid’s Choice/Team Onward supporter then under indictment for voter

fraud. (Id.).


5 / 17
       Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 6 of 17




          Against this backdrop, Plaintiff challenges the given reasons for the decision, as cited in

the letter: (1) that Plaintiff failed to report his arrest for bribery; (2) that the alleged bribery was

publicized “valley wide” by a local newspaper and two local television stations; and (3) that

Plaintiff had no signed contract with RGCCISD for the 2018-2019 school year. (Id.). Plaintiff

describes the reasons given by the letter as “ludicrous,” and reflective of the true, political

motivation behind the adverse action, since: (1) RGCCISD’s cited reason for placing him on

leave with pay the morning after his arrest was that it had been notified of his arrest for bribery,

and the alleged bribe involved the sitting President of the RGCCISD Board; (2) the letter did not

further explain “how [the bad] publicity might diminish [Plaintiff’s] effectiveness in the

District,” and also “RGCCISD constantly receives negative publicity for its actions with

employees”; and (3) it is “unfathomable” to equate the absence of a contract with the inability to

grant a contract. (Id.). Plaintiff also complains that RGCCISD “cited ethics, personal integrity

and honesty as reasons for terminating [Plaintiff] when in truth and in fact [its] own Board

Members were engaging in dishonesty, lack of personal integrity and a lack of ethics which

eventually resulted in [Garcia], the sitting school board President, getting indicted and arrested.”

(Id.).3    “And, incredibly, not long after [Plaintiff] was terminated, the RGCCISD [board]

members hired [a Team Kid’s Choice/Team Onward supporter] who was under indictment for

voter fraud at the time she was hired.” (Id.). In light of the above, Plaintiff asserts that

RGCCISD retaliated against him “solely for political reasons and not because he had been

previously arrested.” (Id.).

          Plaintiff further alleges that the adverse employment action “was taken in direct

contravention of RGCCISD Board policy DCE (Legal), which mandates that before any

contractual employee such as Plaintiff is dismissed, ‘the employee shall be given reasonable
3
    It is unclear whether these reasons were also cited in the letter.
6 / 17
      Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 7 of 17




notice of the cause or causes for the termination, set out in sufficient detail to fairly enable him

or her to show any error that may exist and the names and the nature of the testimony of the

witnesses against [him].’” (Id. at ¶ 18). “After the notice of nonrenewal of his contract,

[Plaintiff] sent letters to the RGCCISD Superintendent requesting reinstatement,” to which

Plaintiff received no response, and “[n]o hearing was ever afforded [him] to present his concerns

over the nonrenewal/termination of his contract.” (Id.).

IV.      Analysis

A.       Overview of Applicable Law

         Section 1983 provides a claim against any “person” who, “under color of any statute,

ordinance, regulation, custom, or usage, of any State,” violates another’s rights under the U.S.

Constitution. 42 U.S.C. § 1983. “Claims under § 1983 may be brought against persons in their

individual or official capacity, or against a governmental entity.” Goodman v. Harris Cty., 571

F.3d 388, 395 (5th Cir. 2009); see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978)

(municipalities and other local government units are “persons” subject to suit under § 1983). In

this case, Plaintiff sues RGCCISD and three members of its Board of Trustees in their individual

and official capacities for: (1) violating Plaintiff’s First Amendment4 rights by ending his

employment in retaliation for his association with the Team Hope political group; and (2)

violating his Fourteenth Amendment right to procedural due process by depriving him of

protected property and liberty interests without affording him the requisite pre-deprivation

procedures. (Dkt. No. 1 at ¶¶ 20-30).5 To succeed on his retaliation claim, Plaintiff must show


4
  The First Amendment applies to States by virtue of the Fourteenth Amendment. E.g., Chiu v. Plano
Indep. Sch. Dist., 260 F.3d 330, 334 n.8 (5th Cir. 2001) (citing cases).
5
  Plaintiff’s Complaint invokes the substantive protections of the due process clause only once in passing,
and since he supports his “denial of due process” claim with allegations that Defendants deprived him of
the procedures due, the Court does not construe his pleading to make a substantive due process claim.
See (Dkt. No. 1 at ¶ 22); Lewis v. Univ. of Tex. Med. Branch at Galveston, 665 F.3d 625, 630 (5th Cir.
7 / 17
     Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 8 of 17




that: (1) he suffered an adverse employment action; (2) he was engaged in association protected

by the First Amendment; and (3) his protected activity was a substantial or motivating factor in

the adverse action. See Burnside v. Kaelin, 773 F.3d 624, 626 (5th Cir. 2014) (citing Boddie v.

City of Columbus, Miss., 989 F.2d 745, 747 (5th Cir. 1993)); Hitt v. Connell, 301 F.3d 240, 246

(5th Cir. 2002). For Plaintiff to prevail on his procedural due process claim, he must establish the

deprivation of a protected interest without first receiving “notice and opportunity for hearing

appropriate to the nature of the case.” Greene v. Greenwood Pub. Sch. Dist., 890 F.3d 240, 242

(5th Cir. 2018) (quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985)).

B.       Official Capacity Claims

         The Court first addresses Defendants’ argument that Plaintiff’s claims against the Board

member Defendants in their official capacities are duplicative of those asserted against

RGCCISD, and subject to dismissal. (Dkt. No. 6 at § III(A)). It is well-settled that a § 1983 suit

against a governmental official in his or her official capacity is a suit against the governmental

unit itself. See, e.g., Bennett v. Pippin, 74 F.3d 578, 584-85 (5th Cir. 1996). Since Plaintiff’s

allegations giving rise to his § 1983 claims against RGCCISD also form the basis for his official

capacity claims, the latter are duplicative and the Court will dismiss them for failure to state an

independent claim for relief. See Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001) (in

§ 1983 case, approving of dismissal of allegations against municipal and other governmental

officers that “duplicate claims against the respective governmental entities themselves”).

C.       Municipal Liability Claims

         The Court next turns to Defendants’ argument that Plaintiff fails to identify any action by

the requisite “policymaker” that would subject RGCCISD to liability. (Dkt. No. 6 at § III(A);

2011) (“Substantive due process ‘bars certain arbitrary, wrongful government actions regardless of the
fairness of the procedures used to implement them.’”) (quoting Marco Outdoor Advert., Inc. v. Reg’l
Transit Auth., 489 F.3d 669, 673 n.3 (5th Cir. 2007)).
8 / 17
     Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 9 of 17




see also § II(B)). Precedent has long established that a municipality or other local governmental

entity, such as RGCCISD, cannot be held liable under § 1983 on the theory of respondeat

superior; rather, to establish municipal liability, Plaintiff must show: “(1) an official policy (or

custom), of which (2) [RGCCISD’s] policymaker can be charged with actual or constructive

knowledge, and (3) a constitutional violation whose ‘moving force’ is that policy or custom.”

Fennell v. Marion Indep. Sch. Dist., 804 F.3d 398, 412 (5th Cir. 2015) (quoting Monell, 436 U.S.

at 691); Valle v. City of Houston, 613 F.3d 536, 541-42 (5th Cir. 2010) (quoting Pineda v. City of

Houston, 291 F.3d 325, 328 (5th Cir. 2002)). A municipality may be liable if the official policy

itself is unconstitutional, or if the policy was adopted or maintained by the policymaker “with

deliberate indifference as to its known or obvious consequences[.]” Johnson v. Deep E. Tex.

Reg’l Narcotics Trafficking Task Force, 379 F.3d 293, 309 (5th Cir. 2004) (quoting Bd. of Cty.

Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 407 (1997)) (internal quotations omitted).

“Importantly, ‘[t]he policymaker must have final policymaking authority.’” Fennell, 804 F.3d at

413 (quoting Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003)). Under

Texas law, which determines the question here, final policymaking authority rests with

RGCCISD’s Board of Trustees. Id. (quoting same); see also TEX. EDUC. CODE § 11.151(b)

(“The trustees as a body corporate have the exclusive power and duty to govern and oversee the

management of the public schools of the district.”).

         Defendants broadly assert that Plaintiff’s Complaint fails to identify “any actions taken

by the District’s Board of Trustees that adversely impacted his employment (by actually

terminating or nonrenewing his contract) or that violated his rights under the First or Fourteenth

Amendments,” or “any allegedly unconstitutional policy or custom adopted by or promulgated

by the Board of Trustees.” (Dkt. No. 6 at § III(A)). However, in the Court’s view, Plaintiff’s


9 / 17
     Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 10 of 17




Complaint sufficiently identifies the adverse action as the termination or nonrenewal of his

employment at an October 2018 Board meeting, in alleged retaliation for his political association

with Team Hope and without giving him the requisite pre-termination/nonrenewal notice and

opportunity to be heard,6 and attributes it to the Board majority—all members of a rival political

group—through which the Board itself acted. See TEX. EDUC. CODE § 11.051 (a-1) (“The board

of trustees may act only by majority vote of the members present at a meeting held in

compliance with Chapter 551, Government Code, at which a quorum of the board is present and

voting.”).7 Since “a single decision may constitute municipal policy in rare circumstances when

the…entity possessing final policymaking authority for an action performs the specific act that

forms the basis of the § 1983 claim,” and because the unconstitutional animus of the majority of

a multi-member board may be imputed to the board itself, Plaintiff’s allegations uncover a

plausible basis for holding RGCCISD liable. Webb v. Town of Saint Joseph, 925 F.3d 209, 215

(5th Cir. 2019) (quoting Davidson v. City of Stafford, 848 F.3d 384, 395 (5th Cir. 2017), as

revised (Mar. 31, 2017)); Griggs v. Chickasaw Cty., Miss., 930 F.3d 696, 704 (5th Cir. 2019). As

Defendants’ cited authority acknowledges, an official policy may also consist of “[a] persistent,

widespread practice of [district] officials or employees, which, although not authorized by

officially adopted and promulgated policy, is so common and well settled as to constitute a

custom that fairly represents [district] policy.” (Dkt. No. 6 at § II(B)); Eugene v. Alief Indep.


6
   Defendants do not, in the context of moving to dismiss Plaintiff’s claims of municipal liability, explain
how Plaintiff’s allegations fail to state a First Amendment or due process claim.
7
  Plaintiff’s response also takes the position that “Defendants’ practice of exerting political pressure over
Plaintiff constitutes official policy,” but Plaintiff’s Complaint attributes the pre-termination/nonrenewal
“pressure” to Garcia, not to the Board through its majority. (Dkt. No. 7 at ¶ 34). Also, Plaintiff does not
explain how this pressure, even if exerted by the Board, qualifies as an adverse action for purposes of his
First Amendment retaliation claim, or how it deprived him of due process. In the Court’s view, the
alleged pressure placed on him to support Team Kid’s Choice merely serves as support for his allegations
of an unconstitutional animus for the true adverse action—the termination or nonrenewal of his
employment.
10 / 17
     Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 11 of 17




Sch. Dist., 65 F.3d 1299, 1304 (5th Cir. 1995) (quoting Johnson v. Moore, 958 F.2d 92, 94 (5th

Cir. 1992)) (emphasis added) (alterations in original). To this end, Plaintiff further alleges a

pattern of politically-motivated employment decisions, accomplished by the Board through its

majority, to which Plaintiff fell victim. See (Dkt. No. 7 at ¶ 35). In sum, Plaintiff’s pleading

adequately identifies an official policy and/or custom that served as the moving force behind the

alleged constitutional violations. Therefore, the Court will not dismiss Plaintiff’s claims of

municipal liability on the grounds asserted.

C.        Individual Capacity Claims

          With respect to Plaintiff’s claims against the Board member Defendants in their

individual capacities, Defendants first target Plaintiff’s claims against Velasquez and Babineaux,

arguing that Plaintiff fails to allege “anything that either of these individual defendants did.”

(Dkt. No. 6 at § III(B)). Defendants assert that “Plaintiff’s only factual allegation regarding

these individual defendants is that they belong to a political group that he supported in the past

and then ceased supporting,” and that “membership in a political group does not support any of

Plaintiff’s claims against them[.]” (Id.). Defendants also assert, without more, that “Plaintiff

fails to allege that Defendant Garcia exercised his authority, or purported authority, as an

individual board member in a manner that actually resulted in any adverse employment [action].”

(Id.).    Defendants fail to consider Plaintiff’s additional allegations that Velasquez and

Babineaux, along with Garcia, not only belonged to the political group Team Kid’s Choice, but

comprised the Board majority that effectuated the termination or nonrenewal of his employment,

in alleged retaliation for his membership in a rival political group and without affording him the

pre-termination/nonrenewal process due.        To establish individual liability under § 1983, a

plaintiff “must identify defendants who were either personally involved in the constitutional


11 / 17
     Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 12 of 17




violation or whose acts are causally connected to the constitutional violation alleged.” Anderson

v. Pasadena Indep. Sch. Dist., 184 F.3d 439, 443 (5th Cir. 1999). The Court recognizes that no

Board member could have accomplished the termination or nonrenewal of Plaintiff’s

employment, either alone or in concert, absent the authority given to the Board itself. See TEX.

EDUC. CODE § 11.051(a-1).         However, taking Plaintiff’s allegations as true, the individual

Defendants were certainly involved in the alleged unconstitutional employment decision, and

their actions bore a causal relationship to it—they formed the Board majority who accomplished

the decision.      Defendants have pointed to no authority, and the Court can locate none,

foreclosing a claim of individual liability under these circumstances. In Anderson, the Fifth

Circuit held that the plaintiff, a longtime school district employee, had sufficiently pleaded the

individual board member defendants’ personal involvement in “specifically enumerated

decisions that adversely impacted his employment in violation of his constitutional rights,” even

though the decisions were made “in closed meetings that precluded [the plaintiff] from knowing,

prior to discovery, whether each defendant voted for or dissented from those decisions.”

Anderson, 184 F.3d at 443-44. Plaintiff here alleges at least as much personal involvement, and

therefore the Court declines to dismiss his individual capacity claims on the bases asserted.

D.        Due Process Claims

          In the alternative, Defendants move to dismiss Plaintiff’s due process claims, first on the

grounds that his allegations fail to identify a “property right that entitles him to due process.”

(Dkt. No. 6 at § III(C)).8 As Defendants concede, resolution of this argument turns on whether


8
   Defendants do not move to dismiss Plaintiff’s due process claims predicated on a protected liberty
interest, “which is viewed as including an individual’s freedom to work and earn a living,” and is
infringed “only when the employee is discharged in a manner that creates a false and defamatory
impression about him and thus stigmatizes him and forecloses him from other employment opportunities.
Cabrol v. Town of Youngsville, 106 F.3d 101, 107 (5th Cir. 1997) (citing Bd. of Regents v. Roth, 408 U.S.
564, 572 (1972)); Bledsoe vs. City of Horn Lake, Miss., 449 F.3d 650, 653 (5th Cir. 2006) (quoting White
12 / 17
    Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 13 of 17




Plaintiff’s employment was terminated or nonrenewed—terms that Plaintiff’s pleading uses

interchangeably, but that have differing implications with respect to his due process claims. See

(id. at § II(A), III(C)). “To enjoy a property interest in employment, an employee must ‘have a

legitimate claim of entitlement’ created and defined ‘by existing rules or understandings that

stem from an independent source such as state law[.]’” Gentilello v. Rege, 627 F.3d 540, 544

(5th Cir. 2010) (quoting Roth, 408 U.S. at 577). Under Texas law, a presumption exists that

employment is at will unless that relationship “has been expressly altered by contract or by

express rules or policies limiting the conditions under which an employee may be terminated.”

Id. at 544 (citing Muncy v. City of Dallas, 335 F.3d 394, 398 (5th Cir. 2003)). Plaintiff’s

response attaches a copy of his employment contract with RGCCISD—a document incorporated

into the complaint through its repeated references to the contract, and therefore properly

considered at this stage—stating RGCCISD’s agreement to employ him as a truancy officer and

describing the term of employment as follows: “You will be employed on a 11-month basis for

the 2014-2017 school year(s), according to the hours and dates set by the District as they exist or

may hereafter be amended.” (Dkt. No. 7, Exh. A at ¶ 2). As Defendants point out, the Texas

Education Code provides that “[a] teacher does not have a property interest in a contract beyond

its term.” TEX. EDUC. CODE § 21.204(e); (Dkt. No. 6 at § III(C)). However, Plaintiff correctly

draws the Court’s attention to another section of the Code, which provides in relevant part as

follows:

          (a) Not later than the 10th day before the last day of instruction in a school year, the board
          of trustees shall notify in writing each teacher whose contract is about to expire whether
          the board proposes to renew or not renew the contract. The notice must be delivered
          personally by hand delivery to the teacher on the campus at which the teacher is
          employed, except that if the teacher is not present on the campus on the date that hand
          delivery is attempted, the notice must be mailed by prepaid certified mail or delivered by
          express delivery service to the teacher’s address of record with the district. Notice that is

v. Thomas, 660 F.2d 680, 684 (5th Cir. 1981)) (internal quotations omitted).
13 / 17
    Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 14 of 17




          postmarked on or before the 10th day before the last day of instruction is considered
          timely given under this subsection.

          (b) The board’s failure to give the notice required by Subsection (a) within the time
          specified constitutes an election to employ the teacher in the same professional capacity
          for the following school year.

TEX. EDUC. CODE § 21.206(a), (b); (Dkt. No. 7 at ¶ 20). To recap, if the board intends not to

renew the contract of a teacher whose contract is about to expire, it must notify the teacher “[n]ot

later than the 10th day before the last day of instruction in a school year,” and its failure to do so

equates to an election to extend the contract term through the following year. See Wolber v.

Round Rock Indep. Sch. Dist., No. 1:19-CV-602-AWA, 2020 WL 1536384, at *2 (W.D. Tex.

Mar. 31, 2020) (under § 21.206(b), teacher’s contract “automatically rolls over into the next

year” if board fails to provide notice required by subsection (a)). Plaintiff’s allegations that

RGCCISD placed him on administrative leave with pay from November 2017 through October

2018, the month of the alleged termination or nonrenewal and letter giving notice of it,

constitutes sufficient indication that the Board had already made the election to employ Plaintiff

for the 2018-2019 school year when it decided to end that employment. The Court takes judicial

notice of the fact that the days of instruction for the RGCCISD 2018-2019 school year ran from

August 2018 through May (or at the latest June) 2019,9 in which case the letter delivered to

Plaintiff in October 2018 could only have served as a notice of nonrenewal of his employment

for the following year. Otherwise, it could only have related to the termination of his continued

employment, in which he had a protected property interest by operation of Texas law.

          Defendants next assert that, even if Plaintiff’s allegations support the existence of a

property interest, he fails to allege that Defendants prevented him from invoking the


9
       The calendar includes one week of State Assessments in June 2019.                        See
https://www.rgccisd.org/167737_2 at 2018-2019 School Calendar, EB (Local) Board Approved: April 11,
2018.
14 / 17
     Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 15 of 17




administrative remedies available to him. (Dkt. No. 6 at § III(C); see also § II(A)). “An

essential principle of due process” is that the deprivation of a protected interest “‘be preceded by

notice and opportunity for hearing appropriate to the nature of the case.’” Greene, 890 F.3d at

242 (quoting Loudermill, 470 U.S. at 542). “In the context of public employment, ‘this principle

requires some kind of a hearing prior to the discharge of an employee who has a constitutionally

protected property interest in his employment.’”       Id. (quoting same) (alterations and some

internal quotations omitted). “The formality and procedural requisites for a constitutionally-

adequate pre-termination hearing can vary, depending upon the importance of the interests

involved and the nature of the subsequent proceedings.” Id. (quoting Loudermill, 470 U.S. at

545) (alterations omitted). “At a minimum, however, an employee facing termination must be

given ‘notice and an opportunity to respond’ before the termination takes effect.” Id. (quoting

Loudermill, 470 U.S. at 546) (emphasis in original); see (Dkt. No. 7 at ¶ 30). The employee’s

failure to pursue post-deprivation remedies does not affect his entitlement to pre-deprivation

process. Greene, 890 F.3d at 243 (quoting Chiles v. Morgan, 53 F.3d 1281, 1995 WL 295931, at

*1-2 (5th Cir. 1995)); see (Dkt. No. 7 at ¶ 31).

       Defendants submit that the Texas Education Code provides the pre-deprivation process

due by: (1) requiring the board, if it votes to propose termination, to deliver written notice to the

teacher of the proposed decision; and (2) affording the teacher an opportunity to obtain a hearing

by requesting it with the Commissioner of Education “not later than the 15th day after the date

the teacher receives written notice of the proposed action.” (Dkt. No. 6 at § II(A)); TEX. EDUC.

CODE §§ 21.251, 21.253(a).10 In arguing that Plaintiff “fails to allege any facts demonstrating

that he was unable to avail himself of these procedures,” Defendants overlook that Plaintiff

10
    “The teacher must provide the district with a copy of the request and must provide the
commissioner with a copy of the notice.” TEX. EDUC. CODE § 21.253(a).
15 / 17
     Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 16 of 17




characterizes the notice he received as one that effectuated, rather than proposed, his termination.

(Dkt. No. 6 at § III(C)). Regardless of whether he then had, but failed to properly avail himself

of, the opportunity for a post-termination hearing,11 his allegations that he had no opportunity to

be heard prior to his termination states a claim for the deprivation of his procedural due process

rights.    See Greene, 890 F.3d at 243 (holding same).             Therefore, the Court must deny

Defendants’ request to dismiss this claim against RGCCISD and the Board member Defendants

in their individual capacities.

E.        Request for Punitive Damages

          Defendants also target Plaintiff’s request for punitive damages on the asserted basis that

“a federal court may not award punitive damages against a Texas public school district.” (Dkt.

No. 6 at § III(D) (citing City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981)

(holding that municipality is immune from punitive damages under § 1983)). In response,

Plaintiff disavows any request for punitive damages against RGCCISD, claiming that he instead

pursues this relief against the individual Defendants. (Dkt. No. 7 at ¶ 38). In the absence of any

argument from Defendants as to why Plaintiff fails to state a claim for punitive damages against

Defendants sued in their individual capacities,12 the Court will dismiss only Plaintiff’s request

for punitive damages against RGCCISD.

V.        Conclusion

          For the foregoing reasons, the Court hereby ORDERS that Defendants’ Rule 12(b)(6)


11
   To this end, Plaintiff alleges that he wrote to the RGCCISD Superintendent asking for “reinstatement,”
and received no response or hearing on the matter.
12
   See Smith v. Wade, 461 U.S. 30, 36 n.5, 56 (1983) (noting that in Newport, supra, “we held that a
municipality (as opposed to an individual defendant) is immune from liability for punitive damages under
§ 1983,” and holding in case before it that “a jury may be permitted to assess punitive damages [against
an individual defendant] in an action under § 1983 when the defendant’s conduct is shown to be
motivated by evil motive or intent, or when it involves reckless or callous indifference to the federally
protected rights of others”).
16 / 17
    Case 7:20-cv-00050 Document 12 Filed on 10/09/20 in TXSD Page 17 of 17




Motion to Dismiss is GRANTED to the extent that it requests dismissal of Plaintiff’s claims

against Defendants Garcia, Velasquez, and Babineaux in their official capacities, and against

Defendant RGCCISD for punitive damages, and these claims are DISMISSED with prejudice.

Otherwise, the Motion is DENIED.



          SO ORDERED this 9th day of October, 2020, at McAllen, Texas.


                                              ___________________________________
                                              Randy Crane
                                              United States District Judge




17 / 17
